DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt of the two IDSs filed on 02/23/2022 is acknowledged.  
The Office action issued in Chinese Application No. 202010767051.2 has not been considered because the Applicant has not provided the Office with an English translation of the document.
Signed/initialed PTO-1449s that corresponds to said IDSs are attached herewith.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886